Citation Nr: 0406943	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-10 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right hand 
(dominant).

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left hand.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right foot.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left foot.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1996.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in April 2002, that denied the veteran's claims of 
entitlement to increased ratings for the degenerative joint 
disease of his four extremities.  The denial was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  As explained below, the Board 
has determined further action is required in order to comply 
with the VA's duty to assist in the development of the 
veteran's claim.  Accordingly, this appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran is seeking increased ratings for degenerative 
joint disease of both hands and feet.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. 4.40 (2003).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. 4.45 (2003).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. 38 C.F.R. 4.27 (2003).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints. 38 C.F.R. 
4.45(f) (2003).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain, on both active and passive motion, in weight 
bearing and non-weight bearing and, if possible, with the 
range of the opposite undamaged joint. 38 C.F.R. 4.59 (2003).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a. 
38 C.F.R. 4.71a, Diagnostic Code 5003 (2003).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion. Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  Consideration of functional loss due 
to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Review of the medical evidence of record reveals that the VA 
examiner in February 2002 failed to address whether there was 
evidence of pain and functional loss, or increased disability 
during periods of flare-ups or increased fatigability.  The 
VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2003).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  

Additionally, the veteran's degenerative joint disease of the 
left and right hands is currently rated under Diagnostic Code 
(DC) 5215 for limitation of motion of the wrist.  Review of 
the medical evidence, including the most recent VA 
examination in February 2002 does not reveal any disability 
associated with the veteran's wrist, but rather arthritic 
changes of the joints of the fingers.

The Board notes that the veteran has not been provided the 
diagnostic codes associated with limitation of motion of the 
fingers.  Additionally, during the course of the veteran's 
appeal the DCs used to evaluate disability of the fingers 
were changed, adding DCs 5227, 5228, and 5229 for limitation 
of motion of the thumb, index or long finger, and ring or 
little finger, respectively.

Prior to August 26, 2002, DC 5227 provided a single 
noncompensable evaluation for ankylosis for any finger other 
than the thumb, index finger, or middle finger.  38 C.F.R. 
§ 4.71a, DC 5227 (2002).

Prior to August 26, 2002, DC 5226 provided an evaluation of 
10 percent for favorable and unfavorable ankylosis of the 
middle finger of both the major and minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2002).

Effective from August 26, 2002, DC 5226 provides an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  67 Fed. Reg. 48,784-787 (July 
26, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5226).

For the long finger (digit III), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."  67 Fed. Reg. at 48,785-786.

As noted above, the new rating criteria also provide 
evaluations for limitation of motion of fingers.  For the 
long finger, a 10 percent evaluation is provided for 
limitation of motion, with a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees, whether 
it affects the minor or the major hand.   A noncompensable 
evaluation is provided where there is limitation of motion, 
with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5229, as 
added by 67 Fed. Reg. 48,784-787 (July 26, 2002).  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See 38 C.F.R. 
§ 4.71a, Multiple Fingers:  Favorable Ankylosis, Note 3 
(2002).

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provided otherwise or permitted the Secretary 
. . . to do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

Recently, the U.S. Court of Appeals for the Federal Circuit 
issued a decision which expressly overturned, in part, the 
Court's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the Board 
notes that the Federal Circuit's decision in Kuzma appears to 
be limited to the retroactive application of section 3(a) of 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  In fact, the Federal Circuit specifically stated 
that "section 3(a) of the VCAA does not apply 
retroactively", reaffirming its earlier holdings in Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).  There is no 
indication that the Federal Circuit intended Kuzma to 
completely overturn Karnas or Holliday.  

In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), which occur prior to the 
conclusion of the administrative or judicial appeals process.  
In other words, the veteran is entitled to have his claim of 
entitlement to an increased rating considered under both the 
old and new provisions of Diagnostic Codes 5226-5229, and 
therefore remand is required.  See Karnas, supra.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for arthritis of 
the hands and feet since December 2001.  
After securing any necessary release, the 
RO should obtain these records.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of disability produced 
by the veteran's service-connected 
degenerative joint disease of the hands 
and feet.  The examination should include 
complete range of motion studies of the 
hands, including the wrists and fingers, 
and feet (ankles) and any additional 
studies or tests that are deemed 
necessary.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  

In examining the service-connected 
degenerative joint disease of the hands 
and feet, in addition to the range of 
motion studies noted above, the examiner 
must also determine if there is any 
additional limitation of function due to 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca, supra.  Specifically, the 
examiner should opine whether it is at 
least as likely as not that the veteran 
has any additional loss of motion of the 
hands (including individual fingers) or 
feet due to pain, painful motion, or 
flare-ups of pain, supported by objective 
findings; and whether it is at least as 
likely as not that the veteran has any 
additional loss of motion of the hands 
and feet due to weakness, fatigability, 
or incoordination.

The examiner should differentiate, to the 
extent possible, whether any pain noted 
in the veteran's feet is secondary to 
peripheral neuropathy of degenerative 
joint disease.

3.  The RO should readjudicate the 
veteran's claim, considering the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5226-2227 (2002) and 
38 C.F.R. § 4.71a, Diagnostic Codes 5226-
5229 (2003)(effective on and after Aug. 
26, 2002).  The version more favorable to 
the veteran should be applied for the 
period on and after August 26, 2002, and 
only the old version may be applied for 
the period before that effective date.

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




